Citation Nr: 1738072	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  13-30 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for a right testicle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel 


INTRODUCTION

The Veteran had honorable active duty service from September 1977 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In May 2017, a hearing was held before the undersigned, at which the Veteran testified.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board apologizes for the delay, but a remand is necessary to ensure that due process is followed with respect to the claim on appeal to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

At the May 2017 hearing the Veteran agreed to seek and submit treatment notes and a DBQ examination.  On June 14, 2017 the Veteran's representative submitted 35 pages of treatment notes with a cover letter.  Only the cover letter was legible.  The treatment notes should be resubmitted.  The DBQ examination was not obtained and submitted.  

A current VA examination and opinion are required.  The October 2012 VA examination was for erectile dysfunction due to torsion of the right testicle in 1979.  That report states that there was no examination of the testicles as per the Veteran's request, and that the Veteran reported normal anatomy with no testicular deformity or abnormality.  However, the October 2012 VA report referred to a September 2012 ultrasound of the testicles with a finding of an abnormal right testicle.  A June 2011 VA examination noted the Veteran's reports of orchalgia since the 1979 surgery, and an ultrasound noted bilateral hydrocele.

The Board finds that a new examination is needed.  At the May 2017 hearing the Veteran testified to pain in the right or in both testicles at times.    

Additionally, all outstanding VA and private medical records should be obtained and associated with the record.  Medical records are current only through 2012.

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the claims file all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and private medical records, and associate them with the claims file.

2.  Request the Veteran's representative to resubmit, in legible form, the 35 pages of medical records, originally submitted on June 14, 2017, and associate them with the claims file.

3.  After all development has been completed and returned from Steps 1 and 2, schedule the Veteran for a VA examination with a physician of appropriate expertise to determine the nature and current severity of any right and left testicle disability.

All indicated tests should be accomplished in accordance with the rating criteria, and all clinical findings reported in detail.  The examiner must review the claims file, and this remand, and should note that review in the report.

The examiner should set forth all examination findings, with the complete rationale for all conclusions reached.  The examiner must consider the Veteran's statements, and other lay statements, regarding worsening of symptomatology, including the May 2017 hearing testimony, and October 2012 statement of the Veteran's girlfriend.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should also address the Veteran's contention that any left testicle condition may be related to the service-connected right testicle.

4.  Then readjudicate the claim.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




